SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries as of December 31, 2010 Main operating subsidiary: Sun Communities Operating Limited Partnership, a Michigan limited partnership Other subsidiaries (wholly-owned): Miami Lakes QRS, Inc., a Michigan corporation SCF Manager Inc., a Michigan corporation Sun Florida QRS, Inc., a Michigan corporation Sun High Point QRS, Inc., a Michigan corporation Sun QRS Countryside, Inc., a Michigan corporation Sun QRS Countryside Manager, Inc., a Michigan corporation Sun QRS, Inc., a Michigan corporation Sun QRS Pool 1, Inc., a Michigan corporation Sun QRS Pool 2, Inc., a Michigan corporation Sun QRS Pool 3, Inc., a Michigan corporation Sun QRS Pool 4, Inc., a Michigan corporation Sun QRS Pool 5, Inc., a Michigan corporation Sun QRS Pool 6, Inc., a Michigan corporation Sun QRS Pool 7, Inc., a Michigan corporation Sun QRS Pool 8, Inc., a Michigan corporation Sun QRS Pool 9, Inc., a Michigan corporation Sun QRS Pool 10, Inc., a Michigan corporation Sun QRS Pool 11, Inc., a Michigan corporation Sun QRS Pool 12, Inc., a Michigan corporation Sun QRS Pool 13, Inc., a Michigan corporation Sun QRS Sheffield, Inc., a Michigan corporation Sun Sea Breeze QRS, Inc., a Michigan corporation Sun Secured Financing GP, Inc., a Michigan corporation Sun Texas QRS, Inc., a Michigan corporation SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries, Continued Subsidiaries of Sun Communities Operating Limited Partnership Apple Orchard L.L.C., a Michigan limited liability company Arizona Finance L.L.C., a Michigan limited liability company Aspen-Alpine Project, LLC, a Michigan limited liability company Aspen-Brentwood Project, LLC, a Michigan limited liability company Aspen-Byron Project, LLC, a Michigan limited liability company Aspen-Country Project, LLC, a Michigan limited liability company Aspen-Ft. Collins Limited Partnership, a Michigan limited partnership Aspen-Grand Project, LLC, a Michigan limited liability company Aspen-Holland Estates, LLC, a Michigan limited liability company Aspen-Town & Country Associates II, LLC, a Michigan limited liability company Bright Insurance Agency, Inc., a Michigan corporation Comal Farms Manager LLC, a Michigan limited liability company CP Comal Farms Limited Partnership, a Michigan limited partnership CP Creekside LLC, a Michigan limited liability company CP Woodlake Limited Partnership, a Michigan limited partnership Creekside Manager LLC, a Michigan limited liability company East Fork Crossing Manager LLC, a Michigan limited liability company FC East Fork Crossing LLC, a Michigan limited liability company FC Glen Laurel LLC, a Michigan limited liability company FC Meadowbrook LLC, a Michigan limited liability company FC Pebble Creek LLC, a Michigan limited liability company FC River Ranch Limited Partnership, a Michigan limited partnership FC Stonebridge Limited Partnership, a Michigan limited partnership FC Summit Ridge Limited Partnership, a Michigan limited partnership FC Sunset Ridge Limited Partnership, a Michigan limited partnership Glen Laurel Manager LLC, a Michigan limited liability company High Point Associates, L.P., a Delaware limited partnership ii SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries, Continued High Point GP One LLC, a Michigan limited liability company Knollwood Estates Operating Company LLC, a Michigan limited liability company McIntosh Utilities, Inc., a Florida non-profit corporation Meadowbrook Manager LLC, a Michigan limited liability company Meadow Lake Development Company LLC, a Michigan limited liability company Miami Lakes GP One LLC, a Michigan limited liability company Miami Lakes GP Two LLC, a Michigan limited liability company Miami Lakes Venture Associates, a Florida general partnership Pebble Creek Manager LLC, a Michigan limited liability company Priority Entertainment, LLC, a Michigan limited liability company River Haven Operating Company LLC, a Michigan limited liability company River Ranch Manager LLC, a Michigan limited liability company River Ridge Equities LLC, a Michigan limited liability company River Ridge Investments LLC, a Michigan limited liability company SCA2 LLC, a Michigan limited liability company Sea Breeze GP One LLC, a Michigan limited liability company Sea Breeze Limited Partnership, a Delaware limited partnership Sheffield MHP, LLC, a Michigan limited liability company Snowbird Concessions, Inc., a Texas corporation Stonebridge Manager LLC, a Michigan limited liability company SUI TRS, Inc., a Michigan corporation Summit Ridge Manager LLC, a Michigan limited liability company Sun ACQ LLC, a Michigan limited liability company Sun Arbor Terrace LLC, a Michigan limited liability company Sun Ariana LLC, a Michigan limited liability company Sun Candlelight Village LLC, a Michigan limited liability company Sun Candlewick LLC, a Michigan limited liability company Sun Cave Creek LLC, a Michigan limited liability company Sun Countryside Atlanta LLC, a Michigan limited liability company Sun Countryside Gwinnett LLC, a Michigan limited liability company iii SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries, Continued Sun Countryside Lake Lanier LLC, a Michigan limited liability company SunChamp LLC, a Michigan limited liability company SunChamp Holdings LLC, a Michigan limited liability company Sun Communities Acquisitions, LLC, a Michigan limited liability company Sun Communities Finance, LLC, a Michigan limited liability company Sun Communities Financial LLC, a Michigan limited liability company Sun Communities Funding Limited Partnership, a Michigan limited partnership Sun Communities Funding GP L.L.C., a Michigan limited liability company Sun Communities Mezzanine Lender LLC, a Michigan limited liability company Sun Communities Texas Limited Partnership, a Michigan limited partnership Sun Communities Texas Mezzanine Lender Limited Partnership, a Michigan limited partnership Sun Continental Estates LLC, a Michigan limited liability company Sun Continental North LLC, a Michigan limited liability company Sun Davison East LLC, a Michigan limited liability company Sun Financial LLC, a Michigan limited liability company Sun Financial Texas Limited Partnership, a Michigan limited partnership Sun/Forest LLC, a Michigan limited liability company Sun/Forest Holdings LLC, a Michigan limited liability company Sun Forest Meadows LLC a Michigan limited liability company Sun Gold Coaster LLC, a Michigan limited liability company Sun GP L.L.C., a Michigan limited liability company Sun Groves LLC, a Michigan limited liability company Sun HG Limited Partnership, a Michigan limited partnership Sun Holly Forest LLC, a Michigan limited liability company Sun Home Services, Inc., a Michigan corporation Sun Hunters Glen LLC, a Michigan limited liability company Sun Indian Creek LLC, a Michigan limited liability company Sun Island Lakes LLC, a Michigan limited liability company Sun Kings Lake LLC, a Michigan limited liability company Sun Lake Juliana LLC, a Michigan limited liability company iv SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries, Continued Sun Lake San Marino LLC, a Michigan limited liability company Sun Lakeview LLC, a Michigan limited liability company Sun Life Associates Limited Partnership, an Arizona limited partnership Sun Life Trailer Resort Limited Partnership, an Arizona limited partnership Sun MA LLC, a Michigan limited liability company Sun Meadowbrook FL LLC, a Michigan limited liability company Sun MHC Development LLC, a Michigan limited liability company Sun Oakcrest Limited Partnership, a Michigan limited partnership Sun OFI, LLC, a Michigan limited liability company Sun Orange Tree LLC, a Michigan limited liability company Sun Pheasant Ridge Limited Partnership, a Michigan limited partnership Sun Pine Trace Limited Partnership, a Michigan limited partnership Sun Pool 1 LLC, a Michigan limited liability company Sun Pool 3 LLC, a Michigan limited liability company Sun Pool 4 LLC, a Michigan limited liability company Sun Pool 5 LLC, a Michigan limited liability company Sun Pool 8 LLC, a Michigan limited liability company Sun Pool 12 LLC, a Michigan limited liability company Sun Receivables LLC, a Michigan limited liability company Sun Richmond LLC, a Michigan limited liability company Sun Richmond Industrial LLC, a Michigan limited liability company Sun River Ridge Limited Partnership, a Michigan limited partnership Sun Saddle Brook Limited Partnership, a Michigan limited partnership Sun Saddle Oak LLC, a Michigan limited liability company Sun Scio Farms LLC, a Michigan limited liability company Sun Secured Financing LLC, a Michigan limited liability company Sun Secured Financing Houston Limited Partnership, a Michigan limited partnership Sun Tampa East, LLC, a Michigan limited liability company Sunset Ridge Manager LLC, a Michigan limited liability company Sun Siesta Bay LLC, a Michigan limited liability company Sun Silver Star LLC, a Michigan limited liability company Sun Texas Pool Limited Partnership, a Michigan limited partnership Sun TRS, Inc., a Michigan corporation Sun Villa MHC LLC, a Michigan limited liability company Sun Village Trails LLC, a Michigan limited liability company Sun Water Oak Golf, Inc., a Michigan corporation Sun Woodlake Estates LLC, a Michigan limited liability company Sun Woods Edge LLC, a Michigan limited liability company Sun/York L.L.C., a Michigan limited liability company Woodlake Manager LLC, a Michigan limited liability company v
